Citation Nr: 1818971	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1971 to January 1974.  He died in November 2016.  The appellant is his surviving spouse and has been substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's hepatitis C was incurred in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that the Veteran's hepatitis C is the result of air gun inoculations he received during service.  See May 2014 VA Form 9.  She also maintains that he received all of his tattoos while in service.  Id.  Specifically, the appellant testified that when the Veteran was examined at service separation, he had to take his shirt off, but was still wearing his undershirt, and therefore, the examiner only noted the tattoos on his arms, as the tattoos on his back and legs were not visible to the examiner.  See Board Hearing Transcript at 13-14. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that VA has recognized the following activities as known risk factors for hepatitis C: intravenous (IV) drug use, blood transfusions before 1992, organ transplants before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See M21-1, Part III.iv.4.H.2.e (acknowledging that air gun injectors, which were commonly used to administer vaccinations to Vietnam-era service members, have been recognized as a "biologically plausible" means of transmission of hepatitis C).

Here, the Veteran has a current diagnosis of hepatitis C.  See October 2011 VA examination report.  Although there is no medical evidence showing that the Veteran was treated for or diagnosed with hepatitis C during service, he reported that he obtained all seven of his tattoos during service.  On his May 1990 enlistment examination, upon clinical evaluation, the examiner noted no tattoos.  On his December 1973 examination at separation, the examiner noted tattoos on both arms.  His service treatment records also reflect that he received numerous immunizations and vaccinations during service, but do not indicate the method of delivery.  The Board finds his reports as to receipt of all seven tattoos in service as well as vaccinations by air gun to be competent and credible.  As such, the first and second elements of service connection are established.

Regarding the last element, nexus, the record contains evidence both unfavorable and favorable evidence.  Against the claim is the opinion of the October 2011VA examiner, who opined that the Veteran's hepatitis C was not due to the tattoos he received during active duty, because his December 1973 separation examination only noted tattoos on his arms and did not include the tattoos on his legs and back.  Therefore, the examiner stated that it was at least as likely as not that he got tattoos after service, thereby possibly exposing him to hepatitis C post service.  The examiner also opined that his tattoos were less likely related to his hepatitis C because tattoos are not a strong risk factor for the condition, and also due to the fact that his diagnosis occurred many years after service.  However, this opinion is inadequate for lack of discussion of the Veteran's relevant reports of in-service air gun injections, as well as his credible reports of receiving all of his tattoos in service, and thus, holds little probative value.

In favor of the claim is the February 2017 opinion of Dr. Fisher, the Veteran's private primary care physician with respect to his hepatitis C condition from 2001 to 2002.  Dr. Fisher opined that the Veteran's hepatitis C more likely than not originated from air gun injections during service.  In support of his opinion, he stated that he reviewed the Veteran's medical records and that the etiology of hepatitis C was evaluated during his interactions with the Veteran.  Dr. Fisher stated that based on the Veteran's history, his exposure to risk factors for hepatitis C were his tattoos and the communal injections he received in service.  He stated that the Veteran denied any intranasal cocaine abuse, IV drug use, or other injected street drug use, and that nothing in his history contradicts this.  

The evidence is at least in equipoise as to whether the Veteran's hepatitis C is related to service.  Thus, resolving all reasonable doubt in his favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


